Citation Nr: 1514473	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  12-25 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent disabling from February 1, 2011, and greater than 40 percent disabling from July 13, 2013, for degenerative disc disease of the lumbar spine, status post fusion with residual scars.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 2003.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma, which granted a temporary total disability rating for convalescence and continued a 10 percent disability rating for degenerative disc disease, status post fusion with residual scars from February 1, 2011.  The Veteran perfected a timely appeal that challenged the 10 percent rating assigned for degenerative disc disease of the lumbar spine, status post fusion with residual scars.  See Notice of Disagreement, dated November 2011; Statement of the Case (SOC), dated August 2012; Substantive Appeal (VA Form 9), dated September 2012, Supplemental Statement of the Case (SSOC) dated March 2014.  

During the course of this appeal, the RO twice increased the Veteran's disability rating for his service connected degenerative disc disease, status post fusion with residual scars.  First, in an August 2012 rating decision, issued in conjunction with the SOC which reached the same conclusion, the Veteran's disability rating was increased to 20 percent from February 1, 2011.  Then, in a March 2014 rating decision, issued in conjunction with the SSOC which found the same, the RO increased the disability rating from 20 percent to 40 percent disabling, effective from July 13, 2013.  The Veteran continues to appeal to the Board for the assignment of a higher disability rating for degenerative disc disease, status post fusion with residual scars.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified before the undersigned Veterans Law Judge at a video-conference Board hearing in February 2015.  The Board notes that the Veteran testified that he was unemployable due to his service-connected disabilities.  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claims for increased rating, and the Board has amended the issues to include a claim for a TDIU.  A transcript of this proceeding has been associated with the Veteran's electronic claims file.

This case is a paperless appeal with all documents on the Veterans Benefits Management System (VBMS).  Virtual VA contained VA treatment records and other duplicative or non-relevant documents with respect to this appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected degenerative disc disease of the lumbar spine, status post fusion with residual scars is more disabling than currently evaluated.  Although the Board sincerely regrets the additional delay, a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Initially, the Board notes that Section 501 of the Camp Lejeune Act of 2012 is not applicable to this appeal as it was docketed prior to February 2013.  38 C.F.R. § 7105 (2014).  Here, the Veteran's electronic claims file contains updated private treatment records related to his lumbar back condition since the issuance of the March 2014 SSOC.  The Veteran did not provide a waiver of AOJ consideration in the first instance of this evidence.  Accordingly, the appeal must be remanded for the AOJ to consider these medical records and to issue a SSOC.  38 C.F.R. § 20.1304(c).

Additionally, the Board notes that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The current appeal stems from the Veteran's informal increased rating claim filed to the RO on January 29, 2011.  The Veteran was afforded VA examinations of his thoracolumbar spine in December 2011 and July 2013.  However, the Veteran testified at the February 2015 Board hearing that he had a second back surgery in June 2014.  Furthermore, he testified that since his last VA examination, his pain is worse when he has to start doing physical activities.  The Veteran also testified that since his June 2014 surgery, when he walks, he has sharp pains in his lower back that radiate down his right leg and causes the leg to give out.  He believed he could walk at most a quarter of a mile before he begins to waddle and has stabbing pains in his back.  Accordingly, a new VA examination of the Veteran's thoracolumbar spine is necessary to assess the Veteran's current nature, extent and severity of his degenerative disc disease of the lumbar spine, status post fusion with residual scars and adjudicate his increased rating claim.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

As noted above, a TDIU claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of an assigned disability rating, such as in the present case, the issue is part of the underlying claim for an increased rating.  See Rice, 22 Vet. App. 447.  Here, the Veteran testified that had been employed as a commercial security alarm system installer since January 2012.  He testified that he lost his last job in January 2015 because his service connected low back disability prevented him from being able to perform his job duties.  The Veteran meets the schedular requirement under 38 C.F.R. § 4.16(a) from the time of his unemployment in January 2015.  On remand, the AOJ must adjudicate entitlement to TDIU, notwithstanding that the Veteran is in receipt of a 100 percent scheduler evaluation based on all service-connected disabilities. 



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a low back disability since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already, to include any records dated since July 2013.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  After the above is completed, schedule the Veteran for a VA examination(s) so as to determine the current level of severity of his degenerative disc disease of the thoracolumbar spine and in order to assist in evaluating the effect of his service-connected low back disability on his employability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  The examiner(s) should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

(a) With respect to the degenerative disc disease of the thoracolumbar spine:  The examiner should describe the nature and severity of all manifestations of the Veteran's thoracolumbar spine disability. In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankyloses of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

(b)  With respect to evaluating the effect of the Veteran's service-connected low back disability on his employability:  The VA examiner is directed to provide a medical opinion concerning the extent of the functional impairment resulting solely from the service-connected low back disability. 

A pertinent medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected and other service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims for increased ratings for degenerative disc disease of the lumbar spine, status post fusion with residual scars and for TDIU.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  




The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


